 In the Matter Of SWIFT AND COMPANYandPACKINGHOUSE INDUSTRIALUNION No. 11Case No. R-3082.Decided. October d8, 1941Jurisdiction:meat packing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition in the absence of Board certification ; labororganization whose unit contentions not upheld and who made no showing ofrepresentation among employees in the appropriate unit not accorded placeon ballot ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees, including truck drivers, but excluding superintendent, assistant super-intendent, division superintendents, foremen, assistant foremen, plant pro-tection employees (i. e., policemen, watchmen, and firemen), Standards De-partment employees, time office employees, steady-time plant, clerks, matrons,hostess, head.cooks, chemists, all General Office employees,. bricklayers, plantadministrative employees, office cafeteria,; employees,, and steady-time scalers,;separate unit of truck driversheldinappropriate.Mr. William N. Strack,of Chicago, Illinois, for the Company._Mr. Lawrence L. Lenertz,of South St. Paul, Minn., for the Indus-trial.-Mr. Ramsey WilsonandMr. B. W. Roebuck,of South St. Paul,Minn., for the P. W.. O. C.Mr. Norman Johnsen,of St. Paul, Minn., for the Teamsters.Mr. Harry Cooper,of counsel to the Board.DECISIONANDDIRECTION OF .ELECTIONSTATEMENT OF THE CASE-On December 13, 1940, Packing House Industrial Union No. 11,herein called the Industrial, filed with the Regional Director for theEighteenth Region (Minneapolis, Minnesota) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Swift and Company, South St. Paul, Minnesota,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the National36 N. L. R. B., No. 88.446 SWIFT AND COMPANY447Labor Relations Act, 49 Stat..449, herein called the Act.On September17, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to ' Section 9 (c) of the Act and Article III; Section 3,of National Labor Relations Board Rules and Regulations-Series 2as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.-On September 22 and September 24, 1941, the Regional Directorissued a. notice of hearing and a notice of continuance of hearing, re-spectively, copies of both of which were duly served upon the Com-pany, the Industrial, and upon Packing House Workers OrganizingCommittee, Local No. 64, . affiliated with the Congress of IndustrialOrganizations, herein called the P.W. O. C., a labororganizationclaiming to represent employees directly affected by the investigation,and upon Chauffeurs, Teamsters and Helpers Union, Local 120, hereincalled the Teamsters, a labor organization asserting an interest in thisproceeding.Pursuant to notice, a hearing was held on September 30,1941, at Minneapolis, Minnesota, before Anthony E. Molina, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the Industrial, the P. W. O. C., and the Teamsters, were repre-sented by counsel or official representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedallparties.During the course of the hearing the TrialExaminermade rulings on the admission of evidence.The Board has reviewed.the rulings of the Trial Examiner and finds that no prejudicial errorswe're committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT.1.THE BUSINESSOF THE COMPANYSwift and Company is an Illinois 'corporation Having many plantsand branches throughout the United States.The. only plant involvedin this proceeding is located at South St. Paul,. Minnesota, where theCompany is engaged in the purchase and slaughter of cattle,. sheep,and:hogsi'theprocessing of meat-and cheese; and the-handling of butterand eggs.For the fiscal year ending October 30, 1941, the Companypurchased raw materials amounting to approximately .$49,000,000 -invalue, of which about 15 per cent'was purchased- outside the State ofMinnesota.For the same fiscal year,. the - Company's total salesamounted to approximately $52,000,000, of which 85' per. cent was soldoutside of the State of Minnesota. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDPacking House Industrial Union No. 11 and Packing House WorkersOrganizing Committee, Local No. 64, affiliated with the Congress ofIndustrial Organizations, are labor organizations admitting employeesof the Company to membership. Chauffeurs, Teamsters and HelpersUnion, Local 120 is a labor organization admitting to membershiptruck drivers of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 13, 1940, the Industrial filed its petition herein alleg-ing that a question had arisen concerning the representation of theCompany's employees.Prior thereto, the Industrial had requested'of the Company recognition as exclusive representative of its employ-ees.The Company indicated that it would not grant such recog-nition in the absence of Board certification.A statement of theRem onal Director, introduced in evidence at the hearing, shows thatthe Industrial and the P. W. O. C. each represent a substantial numberof employees in the alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING.REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Company described'The Industrial submitted to the Regional Director 1,528 membership cards.Thesecards were dated as follows :2 between July and December 1936.4 between January and June 1938.596 between July and December 1938.37 between January and June 1939.146 between July and December 1939.47 between January and June 1940.104 between July and December 1940.619 undated.1, 528 Total.The P. W. 0. C. submitted to the Regional Director350 membership application cards,which were dated as follows :13 between January and June 1937.79 between July and December 1937.40 between January and June 1938.26 between July and December 1938.8 between January and June 1939.12 between July and December 1939.172 undated;350 Total.There are a total of 2,788 employees in the alleged appropriate unit. SWIFT AND - COMPANY449in Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.-V. THE APPROPRIATE UNITAt the hearing the Company, the Industrial, and the P. W. O: C.agreed that all production and maintenance employees at the SouthSt. Paul plant, with the exclusions specified below, constitute an appro-priate unit.Such unit, composed of 2,788 employees, includes 16 truckdrivers.The Teamsters requests a separate unit of truck drivers,'over whom it claims jurisdiction.The Teamsters apparently does notrepresent any of such truck drivers at the present time'Accordingto the undisputed testimony of the secretary-treasurer of the Industrial,14 of the 16 truck drivers are and have been for 11/2 years members ofthe Industrial.It appears that on a number of occasions the Indus-trial has presented grievances to the Company -in behalf of the truckdrivers.So far as the record shows, the Teamsters has never soughtto organize the truck drivers at the South St. Paul plant and has neversought to represent them in collective bargaining.Under these cir-cumstances,we find that a separate unit of truck drivers isinappropriate for the purposes of collective bargaining.The Company, the Industrial, and the P. W. O. C. agree, and wefind, that all production and maintenance employees at the SouthSt. Paul plant of the Company, including truck drivers, but exclud-ing superintendent, assistant superintendent, division superintendents,foremen, assistant foremen, plant protection employes (i. e., policemen,watchmen, and firemen), Standards Department employees, time officeemployees, steady-time plant clerks, matrons, hostess, head cooks, chem-ists,allGeneral Office employees, bricklayers, plant administrativeemployees, office cafeteria employees, and steady-time scalers, constitutea unit appropriate for the purposes of collective bargaining.Wefurther find that such unit will insure to the employees of the, Com-pany the full benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the policies of the Act.2 The truck drivers deliver products to the Company's dealers and branch offices.8 As indicated above, the Teamsters received due notice of the hearing herein.Whenasked at the hearing whether the Teamsters represented any drivers at the South St. Paulplant, its secretary-treasurer answered as follows:"I couldn't state very clearly. I didn'tcheck ; I came over in a hurry.Ididn't think that I was going to be the representativeover here this morning.As far as I know, I don't think we have at the present timealthough I would have to check further.It is rather vague ; I don't know." It appearsthat the Company deals with the Teamsters for truck drivers at a branch office of theCompany in St. Paul.433118-42-vol. 36--30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI. THEDETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by the holding of an election by. secret ballot.We shall direct that all employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction, shall be eligible to vote.Since the Teamsters has made no showing and representation amongemployees of the Company, and has not indicated any, desire to.;par-sters on the ballot in the election hereinafter directed.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the. repre-sentation of employees of Swift and Company, South St. Paul,'Mi.nne-sota, within themeaning'of,Sections9,(c) and2,(6) and (7) of, theNational Labor Relations Act.2.All production and maintenance employees of, the Company atits South St. Paul plant, including truck drivers, but excluding super-intendent, assistant superintendent,' division superintendents, fore-men, assistant foremen, plant-protection employees (i. e., policemen,watchmen, and firemen), Standards Department employees, time officeemployees, steady-time plant clerks; matrons, hostess, head cooks,'chemists, all General Office employees, bricklayers, plant administra-tive employees, office cafeteria, and steady-time scalers, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-Board Rules, and Regulations-Series 2, as amended,' it is hereby.1DIRECTFD that,. as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Swift and Company, South St. Paul, .Minnesota, an election bysecret ballot shall be conducted as early as possible, but not-later' than','thirty (30) days from the date of this Direction, under the direction' SWIFT AND COMPANY451and supervision of the Regional Director for the Eighteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Company at.itsSouth St. Paul, Minnesota, plant who were employed during thepay-roll period immediately preceding. the date of this Direction,including truck drivers and employees who did not work during suchpay-roll period because they were ill-or on vacation or in the activemilitary' service. or; training ' oftthe United States, or ,temporarily laidoff,but excluding superintendent,assistant superintendent,divisionsuperintendents,foremen, assistant.- foremen,plant-protection em-ployees(i.e.; policemen, watchmen, and firemen),Standards Depart-ment employees,time office employees,steady-time plant clerks, ma-trons, hostess,head cooks, chemists, all General Office employees,bricklayers,plant administrative employees,officecafeteria, andsteady-time scalers, -and employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedfor the purposes of collective bargaining by Packing House IndustrialUnion Not, 11, or by Packing House Workers Organizing Committee,Local No..64,.`aflihated with the Coigress of Industrial Organizations,or by neither.M. GERAIw D. REUa.Y took no part in the consideration of theabove Decision and Direction of Election.